[Cite as Ohio State Bar Assn. v. Peskin, 127 Ohio St. 3d 1251, 2010-Ohio-6087.]




                     OHIO STATE BAR ASSOCIATION v. PESKIN.
   [Cite as Ohio State Bar Assn. v. Peskin, 127 Ohio St. 3d 1251, 2010-Ohio-
                                           6087.]
           (No. 2009-2009 — Submitted November 17, 2010 — Decided
                                  November 24, 2010.)
                        ON APPLICATION FOR REINSTATEMENT.
                                 __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Lawrence Frederick Peskin, Attorney
Registration No. 0059391, last known business address in Cleveland, Ohio.
        {¶ 2} The court coming now to consider its order of April 29, 2010,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of two years with 18 months stayed on conditions, finds that respondent
has substantially complied with that order and with the provisions of Gov.Bar R.
V(10)(A). Therefore,
        {¶ 3} It is ordered by this court that respondent is reinstated to the
practice of law in the state of Ohio. It is further ordered that respondent submit,
within one year of the release of the April 29, 2010 Supreme Court opinion in this
matter, a qualified health-care professional’s certification that he has successfully
completed a substance abuse treatment program and is, in that professional’s
opinion to a reasonable degree of medical certainty, able to practice law in a
competent, ethical, and professional manner.              It is further ordered that if
respondent fails to do this, the stay will be lifted, and he will serve the full two-
year suspension.
        {¶ 4} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
                             SUPREME COURT OF OHIO




made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
       {¶ 5} For earlier case, see Ohio State Bar Assn. v. Peskin, 125 Ohio
St.3d 244, 2010-Ohio-1811, 927 N.E.2d 598.
       BROWN,      C.J.,   and   PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                            ______________________




                                            2